UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:001-54280 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 36-4678532 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida32301 (Address of principal executive offices; Zip Code) (850) 219-7200 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At May 13, 2011, there were issued and outstanding 1,234,454 shares of the issuer’s common stock. SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Index Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Earnings for the Three-Month Periods Ended March 31, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements of Retained Earnings for the Three-Month Periods Ended March 31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Three-Month Periods Ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6-17 Item 2.Management's Discussion and Analysis of Financial Conditionand Results of Operations 18-25 Item 4. Controls and Procedures 26 PART IIOTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets (In thousands) At March 31, At December 31, (Unaudited) Assets Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Securities held to maturity (fair value of $2,880 and $3,241) Loans, net of allowance for loan losses of $1,705 and $1,621 Premises and equipment, net Federal Home Loan Bank stock, at cost Deferred income taxes Accrued interest receivable Foreclosed real estate Other assets Total assets $ Liabilities and Retained Earnings Liabilities: Noninterest-bearing deposit accounts Money-market deposit accounts Savings accounts Time deposits Total deposits Official checks Advances by borrowers for taxes and insurance Other liabilities Total liabilities Retained earnings Total liabilities and retained earnings $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Unaudited) (In thousands) Three Months Ended March 31, Interest income: Loans $ Mortgage-backed securities 38 54 Other 10 1 Total interest income Interest expense- Deposit accounts Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Fees and charges on loans 21 20 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data processing services Professional fees Federal Deposit Insurance Corporation insurance 46 58 Advertising and promotion 14 19 Stationary and supplies 17 9 Other Total noninterest expenses Earnings before income taxes 13 23 Income taxes 5 9 Net earnings $
